Order entered March 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01710-CR

                       ERRINGTON CHARLES HATCH, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F-1159284-K

                                         ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on March 16, 2015, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE